Name: Commission Regulation (EC) NoÃ 1795/2005 of 28 October 2005 amending Regulation (EC) NoÃ 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99 to 2004/05 marketing years
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  agricultural structures and production
 Date Published: nan

 29.10.2005 EN Official Journal of the European Union L 288/40 COMMISSION REGULATION (EC) No 1795/2005 of 28 October 2005 amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99 to 2004/05 marketing years THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), and in particular Article 5 thereof, Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats (2), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 2366/98 (3) lays down detailed rules for applying the system of production aid for olive oil provided for in Article 5 of Regulation 136/66/EEC for the 1998/99 to 2004/05 marketing years. (2) Article 12a of Regulation (EC) No 2366/98 should be adjusted in order to calculate the production of additional olive trees not eligible for aid during the 2004/05 marketing year and thus enable controls of the production of these olive trees. (3) Regulation (EC) No 2366/98 should be amended accordingly. (4) So that this aid can begin to be paid forthwith, this Regulation should enter into force on the day following its publication in the Official Journal of the European Union. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 The following fifth and sixth paragraphs are hereby added to Article 12a of Regulation (EC) No 2366/98: For the 2004/05 marketing year, the estimate of virgin olive oil production of additional olive trees as referred to in the first paragraph shall be determined by multiplying the average yield per adult olive tree by the sum of:  the number of additional olive trees planted between 1 May and 31 October 1998, multiplied by 1, and  the number of additional olive trees planted between 1 November 1998 and 31 October 1999, multiplied by 0,90, and  the number of additional olive trees planted between 1 November 1999 and 31 October 2000, multiplied by 0,70, and  the number of additional olive trees planted between 1 November 2000 and 31 October 2001, multiplied by 0,35. For the 2004/05 marketing year, the average yield per adult olive tree shall be calculated by dividing the quantity of virgin olive oil produced, as referred to in Article 12(1)(b), by the sum of:  the number of olive trees in production planted before 1 May 1998, and  the number of olive trees in production planted between 1 May and 31 October 1998, multiplied by 1, and  the number of olive trees in production planted between 1 November 1998 and 31 October 1999, multiplied by 0,90, and  the number of olive trees in production planted between 1 November 1999 and 31 October 2000, multiplied by 0,70, and  the number of olive trees in production planted between 1 November 2000 and 31 October 2001, multiplied by 0,35. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ 172, 30.9.1966, p. 3025/66. Regulation as last amended by Regulation (EC) No 865/2004 (OJ L 161, 30.4.2004, p. 97). (2) OJ L 210, 28.7.1998, p. 32. Regulation as last amended by Regulation (EC) No 865/2004. (3) OJ L 293, 31.10.1998, p. 50. Regulation as last amended by Regulation (EC) No 1432/2004 (OJ L 264, 11.8.2004, p. 6).